
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


         MIPS TECHNOLOGIES, INC.
1998 LONG-TERM INCENTIVE PLAN
adopted by the Board of Directors on May 22, 1998
and approved by the Stockholder on May 22, 1998
(as amended August 27, 1998)
(as amended May 18, 1999 and approved by the Stockholders on October 28, 1999)
(as amended January 30, 2003)

--------------------------------------------------------------------------------


MIPS TECHNOLOGIES, INC.
1998 LONG-TERM INCENTIVE PLAN
adopted by the Board of Directors on May 22, 1998
and approved by the Stockholder on May 22, 1998
(as amended August 27, 1998)
(as amended May 18, 1999 and approved by the Stockholders on October 28, 1999)
(as amended January 30, 2003)


1.    Purposes

        The purposes of the Plan are to (a) promote the long-term success of the
Company and to increase stockholder value by providing Eligible Individuals and
Consultants with incentives to contribute to the long-term growth and
profitability of the Company and (b) assist the Company in attracting, retaining
and motivating highly qualified individuals. The Plan permits the Committee to
make Awards which constitute "qualified performance-based compensation" for
purposes of Section 162(m) of the Code.

2.    Definitions

        For purposes of the Plan, the following terms shall be defined as
follows:

        "Administrator" means the Committee or the individual or individuals to
whom the Committee delegates authority under the Plan in accordance with
Section 3(d).

        "Award" means an award made pursuant to the terms of the Plan to an
Eligible Individual in the form of Stock Options, Stock Appreciation Rights,
Stock Awards, Restricted Stock, Performance Units or Other Awards.

        "Award Document" means a written document approved in accordance with
Section 3 which sets forth the terms and conditions of the Award to the
Participant. An Award Document may be in the form of (i) an agreement between
the Company which is executed by an officer on behalf of the Company and is
signed by the Participant or (ii) a certificate issued by the Company which is
executed by an officer on behalf of the Company but does not require the
signature of the Participant.

        "Board" means the Board of Directors of the Company.

        "Business Combination" means and includes each and all of the following
occurrences:

        (i)    a consolidation or merger pursuant to which more than 75% of the
Company's Majority Voting Stock is transferred to different holders, except for
a transaction intended primarily to change the state of the Company's
incorporation;

        (ii)  more than 75% of the assets of the Company are sold or otherwise
disposed of; or

        (iii)  the Company dissolves or liquidates or effects a partial
liquidation involving more than 75% of its assets.

        "Cause" means the termination of Employee's employment as a result of:
(i) an act or acts of dishonesty undertaken by such Employee and intended to
result in gain or personal enrichment of the Employee, (ii) persistent failure
to perform the duties and obligations of such Employee which is not remedied in
a reasonable period of time after receipt of written notice from Employer,
(iii) violation of confidentiality or proprietary information obligations to or
agreements entered into with the Employer, (iv) use, sale or distribution of
illegal drugs on the Employer's premises, (v) threatening, intimidating or
coercing or harassing fellow employees, or (vi) the conviction of such Employee
of a felony.

        "Change in Control" means:

        (i)    a Business Combination.

--------------------------------------------------------------------------------

        (ii)  the acquisition of any Person (as such term is used in Sections
13(d) and 14(d) of the Securities and Exchange Act of 1934, as amended (the
"1934 Act") as Beneficial Owner (as such term is used in Rule 13d-3 promulgated
under the 1934 Act), directly or indirectly, of fifty percent (50%) or more of
the combined voting power of the outstanding shares of capital stock of the
Company's then outstanding securities with respect to the election of the
directors of the Board.

        (iii)  During any period of three (3) consecutive years, individuals
who, at the beginning of such period, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a Director of the Board subsequent to the date
of adoption of this Plan whose election, or a nomination for election by the
Company's shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of any individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Board, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the 1934 Act) shall be, for these purposes, considered as
though such person were a member of the Incumbent Board.

        "Code" means the Internal Revenue Code of 1986, as amended, and the
applicable rulings and regulations (including any proposed regulations)
thereunder.

        "Committee" means the committee of the Board, any successor committee
thereto or any other committee appointed from time to time by the Board to
administer the Plan. The Committee shall consist of at least two Board members
and shall serve at the pleasure of the Board.

        "Common Stock" means the common stock, par value $.001 per share, of the
Company. In the event the Company has more than one class of Common Stock, the
class of Common Stock shall be as designated in the Award Document.

        "Company" means MIPS Technologies, Inc., a Delaware corporation.

        "Consultant" means any person, including an advisor, who provides
services to the Company or any Subsidiary. The term Consultant also includes any
director on the Board or on the board of directors of any Subsidiary.

        "Eligible Individuals" means the Employees and Consultants.

        "Employee" means any person employed by the Company, Company's parent or
any Subsidiary. A Participant shall not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its parent, any Subsidiary, or
any successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, three months after such
ninety (90) day leave, any Incentive Stock Option held by the Optionee shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonqualified Stock Option. Neither service as a director nor
payment of a director's fee by the Company or a Subsidiary shall be sufficient
to constitute "employment" by the Company or a Subsidiary.

        "Employer" means the Company, its parent, or a Subsidiary, as
applicable, that employs the particular Employee.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the applicable rulings and regulations thereunder.

2

--------------------------------------------------------------------------------




        "Fair Market Value" means, with respect to a share of Common Stock, the
fair market value thereof as of the relevant date of determination, as
determined in accordance with a valuation methodology approved by the Committee.
In the absence of any alternative valuation methodology approved by the
Committee, the Fair Market Value of a share of Common Stock shall equal the
closing selling price of a share of Common Stock as reported on the composite
tape for securities listed on the Nasdaq National Market, or such other national
securities exchange as may be designated by the Committee, or, in the event that
the Common Stock is not listed for trading on a national securities exchange but
is quoted on an automated system, on such automated system, in any such case on
the valuation date (or, if there were no sales on the valuation date, the
average of the highest and the lowest quoted selling prices as reported on said
composite tape or automated system for the most recent day during which a sale
occurred).

        "Good Reason" for voluntary resignation means (i) the Employer reduces
by ten percent (10%) or more the Employee's compensation at the rate in effect
immediately prior to the Change in Control or (ii) without the Employee's
express written consent, the Employer requires the Employee to change the
location of his or her job or office, so that he or she will be based at a
location more than fifty (50) miles from the location of his or her job or
office immediately prior to the Change in Control. For these purposes,
"Compensation" means base salary, exclusive of bonus, incentive compensation and
shift differential, paid by the Employer as consideration for the Employee's
service.

        "Incentive Stock Option" means a Stock Option which is an "incentive
stock option" within the meaning of Section 422 of the Code and designated by
the Committee as an Incentive Stock Option in an Award Document.

        "Majority Voting Stock" means the class of the Company's voting stock
which, as of the time of determination, possesses the right to elect a majority
of the Board.

        "Nonqualified Stock Option" means a Stock Option which is not an
Incentive Stock Option.

        "Other Award" means any other form of award authorized under Section 13
of the Plan.

        "Participant" means an Eligible Individual to whom an Award has been
granted under the Plan.

        "Performance Unit" means a performance unit granted to an Eligible
Individual pursuant to Section 12 hereof which is subject to performance
criteria.

        "Plan" means this MIPS Technologies, Inc. 1998 Long-Term Incentive Plan.

        "Restricted Stock" means Common Stock granted to an Eligible Individual
pursuant to Section 11 hereof which is subject to restrictions.

        "Stock Appreciation Right" means a right to receive all or some portion
of the appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 9 hereof.

        "Stock Award" means a share of Common Stock granted to an Eligible
Individual for no consideration other than the provision of services or offer
for sale to an Eligible Individual at a purchase price determined by the
Committee, in either case pursuant to Section 10 hereof.

        "Stock Option" means an Award to purchase shares of Common Stock granted
to an Eligible Individual pursuant to Section 8 hereof.

        "Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3

--------------------------------------------------------------------------------




        "Substitute Award" means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity in connection with a corporate transaction, such as a merger,
combination, consolidation or acquisition of property or stock.

3.    Administration of the Plan

        (a)  Power and Authority of the Committee. The Plan shall be
administered by the Committee, which shall have full power and authority,
subject to the express provisions hereof:

        (i)     to select Participants from the Eligible Individuals;

        (ii)   to make Awards in accordance with the Plan;

        (iii)   to determine the number of shares of Common Stock subject to
each Award or the cash amount payable in connection with an Award;

        (iv)   to determine the terms and conditions of each Award, including,
without limitation, those related to vesting, forfeiture, payment and
exercisability, and the effect, if any, of the termination of a Participant's
status as an Employee or Consultant of the Company, its parent, or a Subsidiary,
and including the authority to issue new Awards in exchange for the surrender
and cancellation of any or all outstanding Awards and to amend the terms and
conditions of an Award after the granting thereof to a Participant in a manner
that is not, without the consent of the Participant, prejudicial to the rights
of such Participant in such Award;

        (v)   to specify and approve the provisions of the Award Documents
delivered to Participants in connection with their Awards;

        (vi)   to construe and interpret any Award Document delivered under the
Plan;

        (vii)  to prescribe, amend and rescind rules and procedures relating to
the Plan;

        (viii) to vary the terms of Awards to take account of tax, securities
law and other regulatory requirements of foreign jurisdictions;

        (ix)   subject to the provisions of the Plan and subject to such
additional limitations and restrictions as the Committee may impose, to delegate
to one or more officers of the Company some or all of its authority under the
Plan;

        (x)   to employ such legal counsel, independent auditors and consultants
as it deems desirable for the administration of the Plan and to rely upon any
opinion or computation received therefrom; and

        (xi)   to make all other determinations and to formulate such procedures
as may be necessary or advisable for the administration of the Plan.

        (b)  Plan Construction and Interpretation. The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the Plan.

        (c)  Determinations of Committee Final and Binding. All determinations
by the Committee in carrying out and administering the Plan and in construing
and interpreting the Plan shall be final, binding and conclusive for all
purposes and upon all persons interested herein.

        (d)  Delegation of Authority. The Committee may, but need not, from time
to time delegate some or all of its authority under the Plan to an Administrator
consisting of one or more members of the Committee or of one or more officers of
the Company; provided, however, that the Committee may not delegate its
authority (i) to make Awards to Eligible Individuals who are officers of the
Company who are delegated authority by the Committee hereunder, or (ii) under
Sections 3(b) and 16 of the Plan. Any delegation hereunder shall be subject to
the restrictions and

4

--------------------------------------------------------------------------------




limits that the Committee specifies at the time of such delegation or
thereafter. Nothing in the Plan shall be construed as obligating the Committee
to delegate authority to an Administrator, and the Committee may at any time
rescind the authority delegated to an Administrator appointed hereunder or
appoint a new Administrator. At all times, the Administrator appointed under
this Section 3(d) shall serve in such capacity at the pleasure of the Committee.
Any action undertaken by the Administrator in accordance with the Committee's
delegation of authority shall have the same force and effect as if undertaken
directly by the Committee, and any reference in the Plan to the Committee shall,
to the extent consistent with the terms and limitations of such delegation, be
deemed to include a reference to the Administrator.

        (e)  Liability of Committee. No member of the Committee shall be liable
for any action nor determination made in good faith, and the members of the
Committee shall be entitled to indemnification and reimbursement in the manner
provided in the Company's certificate of incorporation as it may be amended from
time to time. In the performance of its responsibilities with respect to the
Plan, the Committee shall be entitled to rely upon information and advice
furnished by the Company's officers, the Company's accountants, the Company's
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such advice.

        (f)    Action by the Board. Anything in the Plan to the contrary
notwithstanding, any authority or responsibility which, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board.

4.    Effective Date and Term

        The Plan shall become effective upon its adoption by the Board subject
to its approval by the stockholders of the Company. Prior to such stockholder
approval, the Committee may grant Awards conditioned on stockholder approval. If
such stockholder approval is not obtained at or before the first annual meeting
of stockholders to occur after the adoption of the Plan by the Board (including
any adjournment or adjournments thereof), the Plan and any Awards made
thereunder shall terminate ab initio and be of no further force and effect. In
no event shall any Awards be made under the Plan after the tenth anniversary of
the date of the Board's adoption of the Plan.

5.    Shares of Common Stock Subject to the Plan

        (a)  General. Subject to adjustment as provided in Section 15(b) hereof,
the number of shares of Common Stock that may be issued pursuant to Awards under
the Plan (the "Section 5 Limit") shall be 8,000,000 shares, plus an annual
increase to be added on July 1 of each year, beginning July 1, 2000 equal to the
lesser of:

        (i)    4% of the total number of shares of Common Stock outstanding as
of the immediately preceding June 30, or

        (ii)  2,000,000 shares, or

        (iii)  an amount determined by the Board.

        Shares issued under this Plan may be either authorized but unissued
shares, treasury shares or any combination thereof.

        (b)  Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, the following special limits shall apply to shares of Common
Stock available for Awards under the Plan:

        (i)    The maximum number of shares that may be issued in the form of
Stock Awards (under Section 10), or issued upon settlement of Restricted Stock
(under Section 11) or Other

5

--------------------------------------------------------------------------------

Awards (under Section 13), shall equal 800,000 shares, of which no more than a
number of shares equal to 10% of the Section 5 Limit shall be in the form of
Other Awards, provided, however, that any such Stock Awards, Restricted Stock or
Other Awards that are issued in lieu of cash compensation that otherwise would
be paid to a Participant, or in satisfaction of any other obligation owed by the
Company to a Participant, shall not be counted against such limitation; and

        (ii)  The maximum number of shares of Common Stock that may be subject
to Stock Options (under Section 8) or Stock Appreciation Rights (under
Section 9) granted to any Eligible Individual in any fiscal year of the Company
shall equal 3,000,000 shares plus any shares which were available under this
Section 5(b)(ii) for Awards of Stock Options or Stock Appreciation Rights to
such Eligible Individual in any prior fiscal year but which were not covered by
such Awards.

6.    Eligible Individuals

        Awards may be granted by the Committee to Eligible Individuals;
provided, however, that Consultants shall not be eligible to receive Incentive
Stock Options. An individual's status as an Administrator will not, by itself,
affect his or her eligibility to participate in the Plan.

7.    Awards in General

        (a)  Types of Award and Award Document. Awards under the Plan may
consist of Stock Options, Stock Appreciation Rights, Stock Awards, Restricted
Stock, Performance Units or Other Awards. Any Award described in Sections 8
through 13 of the Plan may be granted singly or in combination or in tandem with
any other Award, as the Committee may determine. Awards may be made in
combination with, in replacement of, or as alternatives to grants of rights
under any other employee compensation plan of the Company, including the plan of
any acquired entity, or may be granted in satisfaction of the Company's
obligations under any such plan.

        (b)  Terms Set Forth in Award Document. The terms and provisions of an
Award shall be set forth in a written Award Document approved by the Committee
and delivered or made available to the Participant as soon as administratively
practicable following the date of such Award. The vesting, exercisability,
payment and other restrictions applicable to an Award (which may include,
without limitation, restrictions on transferability or provision for mandatory
resale to the Company) shall be determined by the Committee and set forth in the
applicable Award Document. Notwithstanding the foregoing, the Committee may
accelerate (i) the vesting or payment of any Award, (ii) the lapse of
restrictions on any Award or (iii) the date on which any Stock Option, Stock
Appreciation Right or Other Award first becomes exercisable.

        (c)  Termination as Employee or Consultant. If a Participant ceases to
be an Employee or Consultant, the Participant may exercise his or her Award
within such period of time as is specified in the Award Document to the extent
that the Award is vested on the date of termination (but in no event later than
the expiration of the term of such Award as set forth in the Award Document).
The date of a Participant's termination as an Employee or Consultant for any
reason shall be determined in the sole discretion of the Committee. In the
absence of a specified time in the Award Document, the Award shall remain
exercisable for three (3) months following the Participant's termination as an
Employee or Consultant and then terminate, unless otherwise provided in this
Plan. If, on the date of termination, the Participant is not vested as to his or
her entire Award, the shares covered by the unvested portion of the Award shall
revert to the Plan. If, after termination, the Participant does not exercise the
vested portion of his or her Award within the period of time as is specified in
the Award Document (or this Plan, if not specified in the

6

--------------------------------------------------------------------------------




Award Document), the shares covered by such vested portion of the Award shall
revert to the Plan.

        (d)  Disability of Participant. If a Participant ceases to be an
Employee or Consultant as a result of the Participant's disability (as defined
in Section 22(e)(3) of the Code), the Participant may exercise his or her Award
within such period of time as is specified in the Award Document to the extent
the Award is vested on the date of termination (but in no event later than the
expiration of the term of such Award as set forth in the Award Document). In the
absence of a specified time in the Award Document, the Award shall remain
exercisable for twelve (12) months following the Participant's termination and
then terminate. If, on the date of termination, the Participant is not vested as
to his or her entire Award, the shares covered by the unvested portion of the
Award shall revert to the Plan unless otherwise provided in the Award Document.
If, after termination, the Participant does not exercise the vested portion of
his or her Award within the period of time as is specified in the Award Document
(or this Plan if not specified in the Award Document), the shares covered by
such vested portion of the Award shall revert to the Plan.

        (e)  Death of Participant. If a Participant dies while an Employee or
Consultant, the Award may be exercised within such period of time as is
specified in the Award Document (but in no event later than the expiration of
the term of such Award as set forth in the Award Document), but only to the
extent that the Award is vested on the date of death. The Award may be exercised
by the executor or administrator of the Participant's estate or, if none, by the
person(s) entitled to exercise the Award under the Participant's will or the
laws of descent or distribution. In the absence of a specified time in the Award
Document, the Award shall remain exercisable for twelve (12) months following
the Participant's termination and then terminate. If, at the time of death, the
Participant is not vested as to his or her entire Award, the shares covered by
the unvested portion of the Award shall immediately revert to the Plan unless
otherwise provided in this Plan or the Award Document. If, after Participant's
death, the vested portion of the Award is not exercised within the period of
time as is specified in the Award Document (or this Plan if not specified in the
Award Document), the shares covered by such vested portion of the Award shall
revert to the Plan.

        (f)    Dividends and Dividend Equivalents. The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to an outstanding Award. Payments can either
be paid currently or deemed to have been reinvested in shares of Common Stock,
and can be made in Common Stock, cash or a combination thereof, as the Committee
shall determine.

8.    Stock Options

        (a)  Terms of Stock Options Generally. A Stock Option shall entitle the
Participant to whom the Stock Option was granted to purchase a specified number
of shares of Common Stock during a specified period at a price that is
determined in accordance with Section 8(b) below. Stock Options may be either
Nonqualified Stock Options or Incentive Stock Options. The Committee will fix
the vesting and exercisability conditions applicable to a Stock Option.

        (b)  Exercise Price. The exercise price per share of Common Stock
purchasable under a Stock Option shall be fixed by the Committee at the time of
grant or, alternatively, shall be determined by a method specified by the
Committee at the time of grant. Notwithstanding the foregoing, the exercise
price per share of a Stock Option that is a Substitute Award may be less than
the Fair Market Value per share on the date of award, provided that the excess
of:

        (i)    the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares of Common Stock subject to the Substitute Award,
over

7

--------------------------------------------------------------------------------

        (ii)  the aggregate exercise price thereof,

        does not exceed the excess of:

        (iii)  the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by the Company, over

        (iv)  the aggregate exercise price of such shares.

        (c)  Option Term. The term of each Stock Option shall be fixed by the
Committee and, subject to Section 3(a)(viii) above, shall not exceed ten years
from the date of grant.

        (d)  Incentive Stock Options. Each Stock Option granted pursuant to the
Plan shall be designated at the time of grant as either an Incentive Stock
Option or as a Nonqualified Stock Option. No Incentive Stock Option may be
issued pursuant to the Plan to any individual who, at the time the Stock Option
is granted, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries, unless
(A) the exercise price determined as of the date of grant is at least 110% of
the Fair Market Value on the date of grant of the shares of Common Stock subject
to such Stock Option, and (B) the Incentive Stock Option is not exercisable more
than five years from the date of grant thereof. No Incentive Stock Option may be
granted under the Plan after the tenth anniversary of the adoption of the Plan
by the Board. To the extent that the aggregate Fair Market Value of the shares
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year (under all plans of
the Company and any parent or Subsidiary) exceeds $100,000, the excess Stock
Options shall be treated as Nonqualified Stock Options. For purposes of this
Section, Incentive Stock Options shall be taken into account in the order in
which they were granted. The Fair Market Value of the shares of Common Stock
shall be determined as of the time the Stock Option with respect to such shares
is granted.

        (e)  Method of Exercise. Subject to the provisions of the applicable
Award Document, the exercise price of a Stock Option may be paid in cash or
previously owned shares or a combination thereof. In accordance with the rules
and procedures established by the Committee for this purpose, the Stock Option
may also be exercised through a "cashless exercise" procedure approved by the
Committee involving a broker or dealer approved by the Committee, that affords
Participants the opportunity to sell immediately some or all of the shares
underlying the exercised portion of the Stock Option in order to generate
sufficient cash to pay the Stock Option exercise price and/or to satisfy
withholding tax obligations related to the Stock Option.

        (f)    Accelerated Vesting Upon Death or Disability. In the event a
Participant terminates his or her service with the Company, its parent or a
Subsidiary due to Participant's death or disability (as defined in
Section 22(e)(3) of the Code), all Stock Options granted to Participant shall
become fully vested and exercisable upon such termination and remain exercisable
for the period of time stated in the Participant's Award Document (or this Plan
if not specified in the Award Document).

9.    Stock Appreciation Rights

        (a)  General. A Stock Appreciation Right shall entitle a Participant to
receive, upon satisfaction of the conditions to the payment specified in the
applicable Award Document, an amount equal to the excess, if any, of the Fair
Market Value on the exercise date of the number of shares of Common Stock for
which the Stock Appreciation Right is exercised, over the exercise price for
such Stock Appreciation Right specified in the applicable Award Document. The
exercise price per share of Common Stock covered by a Stock Appreciation Right
shall be fixed by the Committee at the time of grant or, alternatively, shall be
determined by a method specified by the

8

--------------------------------------------------------------------------------

Committee at the time of grant; provided, however, that, except as provided in
Section 9(b) below, the exercise price per share shall be no less than 100% of
the Fair Market Value per share on the date of grant (or if the exercise price
is not fixed on the date of grant, then on such date as the exercise price is
fixed). Notwithstanding the foregoing, the exercise price per share of a Stock
Appreciation Right that is a Substitute Award may be less than the Fair Market
Value per share on the date of award, provided, that such exercise price is not
less than the minimum exercise price that would be permitted for an equivalent
Stock Option as determined in accordance with Section 8(b) above. At the sole
discretion of the Committee, payments to a Participant upon exercise of a Stock
Appreciation Right may be made in cash, in shares of Common Stock having an
aggregate Fair Market Value as of the date of exercise equal to such amount, or
in a combination of cash and shares of Common Stock having an aggregate value as
of the date of exercise equal to such amount. A Stock Appreciation Right may be
granted alone or in addition to other Awards, or in tandem with a Stock Option.

        (b)  Stock Appreciation Rights in Tandem with Stock Options. A Stock
Appreciation Right granted in tandem with a Stock Option may be granted either
at the same time as such Stock Option or subsequent thereto. If granted in
tandem with a Stock Option, a Stock Appreciation Right shall cover the same
number of shares of Common Stock as covered by the Stock Option (or such lesser
number of shares as the Committee may determine) and shall be exercisable only
at such time or times and to the extent the related Stock Option shall be
exercisable, and shall have the same term and exercise price as the related
Stock Option (which, in the case of a Stock Appreciation Right granted after the
grant of the related Stock Option, may be less than the Fair Market Value per
share on the date of grant of the tandem Stock Appreciation Right). Upon
exercise of a Stock Appreciation Right granted in tandem with a Stock Option,
the related Stock Option shall be canceled automatically to the extent of the
number of shares covered by such exercise; conversely, if the related Stock
Option is exercised as to some or all of the shares covered by the tandem grant,
the tandem Stock Appreciation Right shall be canceled automatically to the
extent of the number of shares covered by the Stock Option exercise.

10.  Stock Awards

        (a)  General. A Stock Award shall consist of one or more shares of
Common Stock granted to a Participant for no consideration other than the
provision of services (or, if required by applicable law in the reasonable
judgment of the Company, for payment of the par value of such shares). Stock
Awards shall be subject to such restrictions (if any) on transfer or other
incidents of ownership for such periods of time, and shall be subject to such
conditions of vesting, as the Committee may determine and as shall be set forth
in the applicable Award Document.

        (b)  Distributions. Any shares of Common Stock or other securities of
the Company received by a Participant to whom a Stock Award has been granted as
a result of a stock distribution to holders of Common Stock or as a stock
dividend on Common Stock shall be subject to the same terms, conditions and
restrictions as such Stock Award.

11.  Restricted Stock

        (a)  General. An Award of Restricted Stock shall consist of a grant of
one or more shares of Common Stock to a Participant for no consideration other
than the provision of services or may be offered for sale to a Participant at a
purchase price determined by the Committee, subject to the terms and conditions
established by the Committee in connection with the Award and as set forth in
the applicable Award Document. Such shares of Common Stock shall be subject to
such restrictions on transfer or other incidents of ownership for such periods
of time, and shall be subject to such conditions of vesting, as the Committee
may determine and as shall be set forth in the Award Document relating to such
stock. If shares of Common Stock are offered for sale under

9

--------------------------------------------------------------------------------

the Plan, the purchase price shall be payable in cash, or, in the sole
discretion of the Committee and to the extent provided in any applicable Award
Document, in shares of Common Stock already owned by the Participant, for other
consideration acceptable to the Committee or in any combination of cash, shares
of Common Stock or such other consideration.

        (b)  Share Certificates; Rights and Privileges. At the time Restricted
Stock is granted or sold to a Participant, share certificates representing the
appropriate number of shares or Restricted Stock shall be registered in the name
of the Participant but shall be held by the Company in custody for the account
of such person. Company may take whatever actions it determines necessary to
restrict the transferability of the unvested Restricted Stock including
providing that the certificates bear a legend restricting their transferability.
Except for such restrictions on transfer or other incidents of ownership as may
be determined by the Committee and set forth in the Award Document relating to
an award or sale of Restricted Stock, a Participant shall have the rights of a
stockholder as to such Restricted Stock, including the right to receive
dividends and the right to vote in accordance with the Company's certificate of
incorporation.

        (c)  Distributions. Any shares of Common Stock or other securities of
the Company received by a Participant to whom Restricted Stock has been granted
or sold as a result of a stock distribution to holders of Common Stock or as a
stock dividend on Common Stock shall be subject to the same terms, conditions
and restrictions as such Restricted Stock.

12.  Performance Units

        Performance Units may be granted as fixed or variable share- or
dollar-denominated units subject to such conditions of vesting and time of
payment as the Committee may determine and as shall be set forth in the
applicable Award Document relating to such Performance Units. Performance Units
may be paid in Common Stock upon the satisfaction of the applicable performance
criteria as described in the Award Document, cash or a combination of Common
Stock and cash, as the Committee may determine.

13.  Other Awards

        The Committee shall have the authority to specify the terms and
provisions of other forms of equity-based or equity-related Awards not described
above which the Committee determines to be consistent with the purpose of the
Plan and the interests of the Company, which Awards may provide for cash
payments based in whole or in part on the value or future value of Common Stock,
for the acquisition or future acquisition of Common Stock, or any combination
thereof. Other Awards shall also include cash payments (including the cash
payment of dividend equivalents) under the Plan which may be based on one or
more criteria determined by the Committee which are unrelated to the value of
Common Stock and which may be granted in tandem with, or independent of, other
Awards under the Plan.

14.  Certain Restrictions

        (a)  Transfers. Unless the Committee determines otherwise, no Award
shall be transferable other than by will or by the laws of descent and
distribution or pursuant to a domestic relations order.

        (b)  Exercise. During the lifetime of the Participant, a Stock Option,
Stock Appreciation Right or similar-type Other Award shall be exercisable only
by the Participant or by a permitted transferee to whom such Stock Option, Stock
Appreciation Right or Other Award has been transferred in accordance with
Section 14(a).

10

--------------------------------------------------------------------------------




15.  Recapitalization or Reorganization

        (a)  Authority of the Company and Stockholders. The existence of the
Plan, the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

        (b)  Change in Capitalization. Notwithstanding any provision of the Plan
or any Award Document, the number and kind of shares authorized for issuance
under Section 5(a) above, including the maximum number of shares available under
the special limits provided for in Section 5(b) above, may be equitably adjusted
in the sole discretion of the Committee in the event of a stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, extraordinary
dividend, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value or other similar corporate event affecting the Common Stock in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the Plan. In addition, upon the occurrence of any of
the foregoing events, the number of outstanding Awards and the number and kind
of shares subject to any outstanding Award and the purchase price per share, if
any, under any outstanding Award may be equitably adjusted (including by payment
of cash to a Participant) in the sole discretion of the Committee in order to
preserve the benefits or potential benefits intended to be made available to
Participants granted Awards. Such adjustments shall be made by the Committee,
whose determination as to what adjustments shall be made, and the extent
thereof, shall be final. Unless otherwise determined by the Committee, such
adjusted Awards shall be subject to the same vesting schedule and restrictions
to which the underlying Award is subject.

        (c)  Business Combination. Except as otherwise specified in the
applicable Award Document, in the event of a Business Combination, each
outstanding Stock Option and all other Awards shall be assumed or an equivalent
option or award substituted by the successor corporation or a parent or
subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Awards, the Committee may,
in its discretion, provide for (i) the Participant to fully vest in and have the
right to exercise the Stock Option or Stock Appreciation Right as to all of the
Common Stock, including shares as to which it would not otherwise be vested or
exercisable, (ii) all restrictions and conditions of any Stock Award and
Restricted Stock held by such Participant to lapse, and (iii) all Performance
Units and any Other Awards held by such Participant to be deemed fully earned.
If in lieu of assumption or substitution in the event of a Business Combination,
a Stock Option or Stock Appreciation Right becomes fully vested and exercisable,
the restrictions and conditions on Restricted and Stock Awards lapse, and
Performance Units and Other Awards are deemed fully earned, then the Committee
shall notify the Participant in writing or electronically of the change in the
Award and that the Award shall terminate fifteen (15) days from the date of such
notice (to the extent applicable). For the purposes of this Section 15(c), the
Award shall be considered assumed if, following the merger or sale of assets,
the award confers the right to purchase or receive on the same terms and
conditions as the Award, for each share of Common Stock subject to the Award
immediately prior to the Business Combination, the consideration (whether stock,
cash, or other securities or property) received in the Business Combination by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration

11

--------------------------------------------------------------------------------




chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the Business Combination is not
solely common stock of the successor corporation or its parent, the Committee
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Award, for each share of
Common Stock subject to the Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Business Combination.

        (d)  Change in Control. In the event of the involuntary termination of
an Employee's employment with the Company or a Subsidiary not for Cause or an
Employee's termination of employment with the Company or a Subsidiary for Good
Reason within twenty-four months after a Change in Control of the Company, the
following shall occur: (i) all of such Employee's outstanding Stock Options and
Stock Appreciation Rights shall become vested and exercisable, (ii) all
restrictions and conditions of all Stock Awards and Restricted Stock held by
such Employee shall lapse and (iii) all Performance Units and any Other Awards
held by such Employee shall be deemed to be fully earned.

16.  Amendments; Termination

        The Board or Committee may at any time and from time to time alter,
amend, suspend or terminate the Plan in whole or in part; provided, however,
that any amendment which under the requirements of any applicable law or stock
exchange rule must be approved by the stockholders of the Company shall not be
effective unless and until such stockholder approval has been obtained in
compliance with such law or rule. No termination or amendment of the Plan may,
without the consent of the Participant to whom an Award has been granted,
adversely affect the rights of such Participant under such Award.
Notwithstanding any provision herein or in any Award Document to the contrary,
the Board or Committee shall have broad authority to amend the Plan or any Award
under the Plan to take into account changes in applicable tax laws, securities
laws, accounting rules and other applicable state and federal laws.

17.  Miscellaneous

        (a)  Tax Withholding. The Company may require any individual entitled to
receive a payment in respect of an Award to remit to the Company, prior to such
payment, an amount sufficient to satisfy any federal, state or local tax
withholding requirements. The Company shall also have the right to deduct from
all cash payments made pursuant to or in connection with any Award any federal,
state or local taxes required to be withheld with respect to such payments. In
addition, the Company may permit any individual to whom an Award has been made
to satisfy, in whole or in part, such obligation to remit taxes, by directing
the Company to withhold shares of Common Stock that would otherwise be received
by such individual upon settlement or exercise of such Award or by delivering to
the Company shares of Common Stock owned by the individual prior to exercising
the option, subject to such rules as the Committee may establish from time to
time.

        (b)  No Right to Grants or Employment. No Eligible Individual or
Participant shall have any claim or right to receive grants of Awards under the
Plan. Nothing in the Plan or in any Award or Award Document shall confer upon
any Employee any right to continued employment with Employer or interfere in any
way with the right of Employer to terminate the employment of any of its
employees at any time, with or without cause.

        (c)  Other Compensation. Nothing in this Plan shall preclude or limit
the ability of the Employer to pay any compensation to a Participant under the
Employer's other compensation and benefit plans and programs.

12

--------------------------------------------------------------------------------




        (d)  Other Employee Benefit Plans. Payments received by a Participant
under any Award made pursuant to the Plan shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan
or similar arrangement provided by the Employer, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.

        (e)  Unfunded Plan. The Plan is intended to constitute an unfunded plan
for incentive compensation. Prior to the payment or settlement of any Award,
nothing contained herein shall give any Participant any rights that are greater
than those of a general creditor of the Company. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or payments in lieu
thereof with respect to awards hereunder.

        (f)    Securities Law Restrictions. The Committee may require each
Eligible Individual purchasing or acquiring shares of Common Stock pursuant to a
Stock Option or other Award under the Plan to represent to and agree with the
Company in writing that such Eligible Individual is acquiring the shares for
investment and not with a view to the distribution thereof. All certificates for
shares of Common Stock delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any exchange upon which the Common Stock is then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. No shares of Common Stock shall be issued
hereunder unless the Company shall have determined that such issuance is in
compliance with, or pursuant to an exemption from, all applicable federal and
state securities laws.

        (g)  Compliance with Rule 16b-3. Notwithstanding anything contained in
the Plan or in any Award Document to the contrary, if the consummation of any
transaction under the Plan would result in the possible imposition of liability
on a Participant pursuant to Section 16(b) of the Exchange Act, the Committee
shall have the right, in its sole discretion, but shall not be obligated, to
defer such transaction or the effectiveness of such action to the extent
necessary to avoid such liability, but in no event for a period longer than six
months.

        (h)  Award Document. In the event of any conflict or inconsistency
between the Plan and any Award Document, the Plan shall govern, and the Award
Document shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

        (i)    Expenses. The costs and expenses of administering the Plan shall
be borne by the Company.

        (j)    Application of Funds. The proceeds received from the Company from
the sale of Common Stock or other securities pursuant to Awards will be used for
general corporate purposes.

        (k)  Deferral. The Committee may, in its discretion and as provided in
the applicable Award Document, permit a Participant to defer receipt of the
shares underlying a Stock Option upon exercise or otherwise defer the
recognition of income with respect to an Award pursuant to the terms of any
deferred compensation plan maintained by the Company.

        (l)    Applicable Law. Except as to matters of federal law, the Plan and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to conflicts of law
principles.

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



MIPS TECHNOLOGIES, INC. 1998 LONG-TERM INCENTIVE PLAN adopted by the Board of
Directors on May 22, 1998 and approved by the Stockholder on May 22, 1998 (as
amended August 27, 1998) (as amended May 18, 1999 and approved by the
Stockholders on October 28, 1999) (as amended January 30, 2003)
